Citation Nr: 1435436	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a refractive error, claimed as vision deficits.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a bilateral leg disability characterized by cramping and neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claims for service connection for bilateral leg cramping with poor circulation and neuropathy, chronic sinusitis, and visual defects.

In June 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the claims file.  The record was held open for 60 days following this hearing to allow for the submission of additional evidence.

In July 2013, the Veteran submitted additional evidence in support of his claims. This new evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a copy of the June 2013 hearing transcript as well as VA treatment notes dated through December 2011; such records were considered in the November 2012 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The issues of entitlement to service connection for chronic sinusitis and a bilateral leg disability characterized by cramping and neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  The Veteran's unspecified disorder of refraction is a refractive error of the eye, and, therefore, not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for refractive error, claimed as vision deficits, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a visual defect.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2010 RO rating decision reflects the initial adjudication of the claim after the issuance of the March 2010 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent clinical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran on his behalf as well as his June 2013 hearing testimony.  The Board also finds that no additional AOJ action to further develop the record on the claim for service connection for refractive error, prior to appellate consideration, is required.

The Board notes that no examination was conducted in this case, nor is one warranted in conjunction with the service connection claim.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim decided herein, as the Veteran has claimed service connection for a refractive error, namely visual deficits, only.  Further, he testified during his June 2013 hearing that he had not sustained any eye injuries during service and that he had not been diagnosed with any type of eye disease.  Therefore, as the Veteran has not claimed to have sustained a superimposed eye injury during service or otherwise alleged a relationship between a current eye disorder which may be considered a disability for VA purposes and service, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Additionally, in June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2013 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal, which included vision defects.  Also, information was solicited regarding the Veteran's symptoms, including his difficulty seeing objects that were located far away and that he had been prescribed progressive lens in his late 20s.  He also was asked whether he had any eye injuries during service and whether he had been diagnosed with an eye disease.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Refractive Error

The Veteran generally contends that his visual deficits and difficulty seeing are the result of service.  As indicated above, he testified during his June 2013 hearing that he did not sustain any eye injuries during service and that he had not been diagnosed with any type of disease of his eyes.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A constitutional or developmental abnormality, such as refractive error, is not a disease or injury within the meaning of applicable legislation (i.e., not a compensable disability).  38 C.F.R. §§ 3.303(c), 4.9. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for refractive error, claimed as vision deficits, must be denied.  

The service treatment records reflect that the Veteran's corrected vision was measured to be 20/30 by glasses at his June 1968 service entrance examination.  A June 1971 service discharge examination found his corrected vision to be 20/20 in the right eye and 20/25 in the left eye, noted that his visual deficits were correctible and noted that he had worn glasses for decreased visual acuity since 1966.  He was also prescribed glasses on two occasions.

Post-service treatment records reflect the Veteran's complaints of blurred vision and "floaters" for three years in November 2010.  Following an examination, diagnoses of bilateral mild cataracts and bilateral blurred vision or an unspecified disorder of refraction or accommodation was made.

As noted above, the diagnosed eye condition affecting the Veteran's vision that is the subject of the instant appeal is blurred vision or an unspecified disorder of refraction or accommodation.  Such condition is a refractive error of the eye and therefore is not a disability for VA compensation purposes.   38 C.F.R.                   §§ 3.303(c), 4.9.   

While the Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), the Veteran has not alleged, and competent evidence does not indicate, that such has occurred in this case.  The Board notes that while the Veteran has been diagnosed with another eye disorder, namely cataracts, such is not the subject of the instant appeal.  Moreover, the Veteran denied that he had experienced an in-service eye injury during his June 2013 hearing.  In any event, however, it is noteworthy that this disorder is not medically shown to result from in-service aggravation of any refractive error. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. 
Jandreau, supra; see also Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose refractive error, to render a diagnosis as to such a current disability or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.   See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, the condition-visual deficits-for which service connection is sought is associated with disorders not recognized as diseases or injuries for VA compensation purposes, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for refractive error claimed as vision deficits must be denied, because the first essential criterion for service connection-evidence  of a current disability upon which to predicate a grant of service connection-has not been met.  

As the preponderance of the error is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a refractive error, claimed as visual deficits, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims for service connection for chronic sinusitis and for a bilateral leg disability characterized by cramping and neuropathy so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his chronic sinusitis and bilateral leg disability had their onset during his service and that these disabilities have continued since service.  Specifically, he contends that his leg cramping began while working on the flight line and that he had experienced sinus problems during service.  A June 1971 service discharge examination found the Veteran's sinuses and lower extremities to be normal but noted his complaints of seasonal sinus drainage and occasional cramps in the legs after prolonged standing and walking.  The post-service treatment records reflect the treatment for sinusitis and peripheral neuropathy and it is not clear from the current record whether the Veteran's complaints related to leg cramping have resulted in a diagnosis.  In addition, he has not been afforded a VA examination to determine the etiology of his claimed sinusitis and bilateral leg disability.  In light of the foregoing evidence, such etiological opinions should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).
 
The Board notes that the Veteran testified that he had received treatment from a private physician, Dr. T. W., for 28 or 30 years in his June 2013 hearing.  In July 2013, he submitted treatment records from his provider dated from March 2010 to July 2011 only.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disabilities and to submit any treatment records or statements addressing the etiology of such disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeals.

Finally, during his June 2013 hearing, the Veteran testified that he had received treatment at VA for the past five or seven years.  Treatment records from the Columbia VA Medical Center dated only from October 2010 to December 2011 have been associated with the claims file.  As these additionally identified records are potentially pertinent to the instant claims, such should be associated with the claims file on remand.  In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disabilities since service, to include any records from Dr. T. W., and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from the Columbia VA Medical Center, to include those dated prior to October 2010 as well as treatment records dated after December 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed chronic sinusitis.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the diagnosed chronic sinusitis had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the reports of seasonal sinus drainage in June 1971? 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed bilateral leg disability characterized by cramping and neuropathy.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed bilateral leg disability characterized by cramping and neuropathy.  The examiner should identify all such disorders that have been present at any time since January 2010.

b)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed bilateral leg disability characterized by cramping and neuropathy had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the reports of occasional leg cramps with prolonged walking and standing in June 1971? 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any evidence added after the issuance of the November 2012 supplemental statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


